  

Exhibit 10.6

 

Loan Amendment

 

This agreement made as of this 1st day of April 2016 by and between
______________________and Full Spectrum Inc. (the " Company").

 

WHEREAS on December 31, 2013 the Company entered into a Promissory Note
Agreement (the "2013 Note") with __________whereby ____________ paid to the
Company $250,000 in exchange of the 2013 Note of same principal value, which was
to bear interest at a rate of 10% per annum and which was to be repaid in full
on December 31, 2014.

 

WHEREAS the Company was unable to repay the 2013 Note by its maturity date and
interest continued to accrue at 10% per annum.

 

WHEREAS on February 26, 2015, the Company made a payment to ___________on the
2013 Note of $50,000, of which $25,000 was applied to principal and $25,000 was
applied to accrued interest.

 

WHEREAS on November 1, 2014, the Company entered into a Loan Agreement (the "201
4 Note") with___________________,whereby ____________paid to the Company
$210,000 in exchange for the 2014 Note of same principal value, which was to
bear a fixed interest payment of $16,800 and which was to be repaid in full on
March 16, 2015.

 

WHEREAS the Company was unable to repay the 2014 Note by its maturity date and
interest from March 16, 2015 was to accrue at a rate of 18% per annum per the
original 2014 Note.

 

WHEREAS on September 15, 2015 the Company and ____________ agreed to decrease
t11e interest rate from that date on the 2014 Note to 10% for nominal
consideration.

 

NOW THEREFORE, the Company and _____________ have agreed that for both the 2013
Note and the 2014 Note that the aggregate outstanding remaining principal amount
of $435,000 and aggregate remaining interest payable amount (as of December 31,
2015) of $66,349 shall continue to accrue interest at a rate of 10% per annum,
and that such principal and interest shall become due and payable on April 1,
2017. The Company may elect to pay any or all outstanding principal and interest
prior to April 1, 2017 without penalty.

 

FURTHERMORE, _____________ agrees to waive any existing defaults or penalties as
of the date of this agreement. All other provisions of the 2013 Note and the
2014 Note shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective offices thereunto duly authorized, as of the date written
above.

 

        Full Spectrum Inc.           Name:  Stewart Kantor   Title:    Chief
Executive Officer  

 



 

